                 United States District Court for the
                   Western District of Wisconsin
                  File Number 16-CV-172-WMC

Fabick, Inc., Plaintiff

v.                                      Notice of Appeal

JFTCO, Inc., Defendant

        Notice is hereby given that Fabick, Inc., Plaintiff in the

above-named case, hereby appeals to the United States Court of

Appeals for the Seventh Circuit from the final judgment entered in

this action on the 28th day of March, 2019.



                                           /s/ Cathleen A. Dettmann
                                               Cathleen A. Dettmann
                                      Wisconsin State Bar #1048315
                                            Attorney for Fabick, Inc.
                          Address: 1424 N. High Point Road, Ste. 202
                                                   P.O. Box 628005
                                         Middleton, WI 53562-8005
                                                       608-836-6400
